Citation Nr: 1442106	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating from January 1, 2007, to June 18, 2007, for irritable bowel syndrome with gastroesophageal reflux disease.

2.  Entitlement to an initial compensable rating from June 19, 2007, to September 21, 2008, for irritable bowel syndrome with gastroesophageal reflux disease.

3.  Entitlement to an initial compensable rating from September 22, 2008, to January 13, 2009, for irritable bowel syndrome with gastroesophageal reflux disease.

4.  Entitlement to an initial compensable rating prior to February 12, 2014, for rhinosinusitis status post rhinoplasty.

5.  Entitlement to an initial rating in excess of 10 percent for left ankle status post subtalar joint fusion.

6.  Entitlement to service connection for depression with sleep disturbance. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to December 2006. 

This matter comes to the Board of Veterans' Appeals from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  Jurisdiction of the Veteran's claims file is currently under the VA RO in San Diego, California.

Specifically, in the January 2008 rating decision, the VA RO in Pittsburgh, Pennsylvania, granted service connection for irritable bowel syndrome with gastroesophageal reflux disease and rhinosinusitis, status post rhinoplasty, effective January 1, 2007, and assigned zero percent evaluations for those two disabilities effective that same date.  In an April 2014 rating decision, the VA RO in San Diego, California, assigned 30 percent disability ratings for the gastrointestinal disorder and rhinosinusitis effective January 14, 2009, and February 12, 2014, respectively.  Subsequent statements of the Veteran and her representative reflect that she is satisfied with the two assigned ratings but that she is not satisfied with the effective dates of the two assigned ratings.  Since this matter comes to the Board from an appeal of initial assignments of disability ratings, the issues as to the gastrointestinal disorder and rhinosinusitis are as stated on the title page.

The issues of entitlement to service connection for allergies, a nasal polyp, and a left ear disorder manifested by pain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an initial rating in excess of 10 percent for left ankle status post subtalar joint fusion and entitlement to service connection for depression with sleep disturbance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence shows that from January 1, 2007, to June 18, 2007, the irritable bowel syndrome was manifested by abdominal pain and constipation resulting in only three bowel movements  a week, which are symptomatic of moderate severity with frequent episodes of bowel disturbance with abdominal distress, but from January 1, 2007, to June 18, 2007, the gastroesophageal reflux disease was only manifested by regurgitation and no other symptoms that are productive of considerable impairment of health.

2.  The weight of evidence shows that from June 19, 2007, to September 21, 2008, the irritable bowel syndrome was asymptomatic and thus was not even mild in severity, and that from June 19, 2007, to September 21, 2008, gastroesophageal reflux disease was asymptomatic and therefore not manifested by two of the symptoms that are productive of considerable impairment of health.

3.  The evidence is in equipoise as to whether from September 22, 2008, to January 13, 2009, the irritable bowel syndrome was symptomatic of moderate severity with frequent episodes of bowel disturbance with abdominal distress and as to whether from September 22, 2008, to January 13, 2009, the gastroesophageal reflux disease was manifested by pyrosis and regurgitation.

4.  The evidence is in equipoise as to whether from January 1, 2007, to February 11, 2014, the rhinosinusitis, status post rhinoplasty, was manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The irritable bowel syndrome with gastroesophageal reflux disease met the criteria for an initial 10 percent disability rating from January 1, 2007, to June 18, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2013).

2.  From June 19, 2007, to September 21, 2008, the irritable bowel syndrome with gastroesophageal reflux disease did not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.31, 4.113, 4.114, Diagnostic Codes 7319, 7346.

3.  Resolving doubt in the Veteran's favor, the irritable bowel syndrome with gastroesophageal reflux disease met the criteria for an initial 10 percent disability rating from September 22, 2008, to January 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.113, 4.114, Diagnostic Codes 7319, 7346.

4.  Resolving doubt in the Veteran's favor, the rhinosinusitis, status post rhinoplasty, met the criteria for an initial 30 percent disability rating from January 1, 2007, to February 11, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6513 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims arise from her disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in March and September 2007, August 2008, and January 2009 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records.  The Veteran submitted military-retiree and private treatment records.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of her service-connected disabilities.  Therefore, the Board finds that these examinations are adequate on which to base a decision.






Entitlement to an initial compensable rating prior to January 14, 2009, for irritable bowel syndrome with gastroesophageal reflux disease

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7307 provides the rating criteria for hypertrophic gastritis.  Under these criteria, a 10 percent evaluation is warranted when there is chronic gastritis with small nodular lesions, and symptoms.  A 30 percent evaluation is warranted when there is chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  Atrophic gastritis is a complication of a number of diseases, including pernicious anemia, and should be rated based on the underlying disability.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2013).

Diagnostic Code 7346 provides a 10 percent rating if adverse symptomatology equates to a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent rating is warranted if adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

Where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 provide that a zero percent rating is warranted for mild symptoms of an irritable colon syndrome with occasional episodes of bowel disturbance with abdominal distress.  A 10 percent rating is warranted for moderate symptoms of an irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, the relevant disability ratings for which are listed in the following paragraph, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. A single evaluation will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Analysis

in the January 2008 rating decision, the VA RO in Pittsburgh, Pennsylvania, granted service connection for irritable bowel syndrome with gastroesophageal reflux disease effective January 1, 2007, and assigned a zero percent evaluation for that disability effective that same date under Diagnostic Codes 7346-7319.  In an April 2014 rating decision, the VA RO in San Diego, California, assigned a 30 percent disability rating for the gastrointestinal disorder under Diagnostic Code 7346-7319 effective January 14, 2009.  As noted above, the Veteran and her representative indicated that they were satisfied with the grant of a 30 percent disability rating for the gastrointestinal disorder.

The medical evidence shows diagnoses of gastritis, hiatal hernia, and diverticulosis without diverticulitis.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical reports in the file do not attempt to differentiate any gastrointestinal symptomatology between the service-connected irritable bowel syndrome with gastroesophageal reflux disease and any gastritis, hiatal hernia, and diverticulosis without diverticulitis.  There is no indication that such differentiation would be possible in the Veteran's case, or more importantly, that such differentiation would be either definitive or reliable.  Accordingly, unless otherwise noted, the Board will treat all reported gastrointestinal symptomatology as if it is attributable to her service-connected irritable bowel syndrome with gastroesophageal reflux disease.

Moreover, even if service connection were in effect for hiatal hernia, that disability would still be rated under Diagnostic Code 7346 (hiatal hernia).  Furthermore, even if service connection were in effect for gastritis, consideration under Diagnostic Code 7307 is not warranted since there is no medical evidence of chronic gastritis with at least small nodular lesions identified by gastroscope.  Indeed, a February 2014 upper gastrointestinal series showed that no definite hiatal hernia or gastritis was shown.  In addition, the June 18, 2007, VA examiner noted that there were no signs of a hiatal hernia.

The weight of evidence shows that from January 1, 2007, to June 18, 2007, the irritable bowel syndrome was manifested by abdominal pain and constipation resulting in only three bowel movements  a week, which are symptomatic of moderate severity with frequent episodes of bowel disturbance with abdominal distress, but from January 1, 2007, to June 18, 2007, the gastroesophageal reflux disease was only manifested by regurgitation and no other symptoms that are productive of considerable impairment of health.

Although the Veteran complained during service in June 2006 that she had alternating episodes of constipation and diarrhea, she reported during a December 2008 physical examination that she had stopped taking medication after retiring from active duty because the gastrointestinal symptoms had resolved due to decreased stress.  Moreover, at a May 2007 VA examination, the Veteran complained of abnormal pain and reflux.  She reported that she had constipation and only had a bowel movement perhaps three times a week.  At a June 18, 2007, VA examination, the claimant complained of constipation.  At neither examination did the appellant complain of diarrhea, dysphagia, pyrosis, or substernal, arm, or shoulder pain.  The Veteran is competent to report this symptomatology and the Board finds her credible.  Given that Diagnostic Code 7319 (irritable colon syndrome) represents the predominant disability picture, a 10 percent disability rating is warranted under that diagnostic code.

In the absence of complaints of diarrhea during the period from January 1, 2007, to June 18, 2007, a rating in excess of 10 percent under Diagnostic Code 7319 is not warranted based the symptomatology of the irritable bowel syndrome alone.  Moreover, in the absence of complaints of at least two symptoms that are productive of considerable impairment of health under Diagnostic Code 7346, a compensable rating under that code during the period from January 1, 2007, to June 18, 2007 is not warranted.  Since the Veteran's GERD did not meet the criteria for a compensable rating under Diagnostic Code 7346, an elevation to a 30 percent disability rating under Diagnostic Code 7319 is not warranted.

A December 22, 2008, military-retiree treatment record shows that the Veteran reported that she had stopped taking medication for her gastrointestinal disorder after retiring from active duty because the symptoms had resolved due to decreased stress and that her symptoms did not recur again until three months ago when started taking fish oil supplement tablets.  Thus, the weight of evidence shows that from June 19, 2007, to September 21, 2008, the irritable bowel syndrome was asymptomatic and thus was not even mild in severity, and that from June 19, 2007, to September 21, 2008, gastroesophageal reflux disease was asymptomatic and therefore not manifested by two of the symptoms that are productive of considerable impairment of health.

The Veteran is competent to report that her symptomatology began three months prior to December 22, 2008 -that is, September 22, 2008 - and the Board finds her credible.  On December 22, 2008, she reported that she had constant epigastric and right upper quadrant burning and physical examination revealed that mild epigastric and right upper quadrant discomfort with deep palpation.  Although the medical professional noted that the appellant denied flatus, the claimant argues in her VA Form 9 attachment that the notation was in error and that she does have flatus.  The Board finds the Veteran competent to report this symptomatology and finds her credible.  Therefore, the evidence is in equipoise as to whether from September 22, 2008, to January 13, 2009, the irritable bowel syndrome was symptomatic of moderate severity with frequent episodes of bowel disturbance with abdominal distress.

Although the medical professional noted in the December 22, 2008, treatment record that the Veteran denied any burning heartburn or regurgitation, the claimant argues in her VA Form 9 attachment that the notation was in error and that she does have burning heartburn and regurgitation.  The Board finds the Veteran competent to report this symptomatology and finds her credible.  The evidence is in equipoise as to whether from September 22, 2008, to January 13, 2009, the gastroesophageal reflux disease was manifested by pyrosis and regurgitation.

A 10 percent disability rating is warranted under either Diagnostic Code 7319 or 7346, regardless of which disability - irritable bowel syndrome or gastroesophageal reflux disease - is the more predominant disability.  In light of the fact that a 10 percent disability rating is warranted under both diagnostic codes, an elevation to a 30 percent disability rating under either diagnostic code is warranted.  Thus, a 30 percent disability rating under Diagnostic Code 7346-7319 is warranted for the period from September 22, 2008, to January 13, 2009.

The Boar notes that the Veteran is satisfied with the 30 disability rating for gastrointestinal disorder.  Hence, the Board does not have to address whether a rating in excess of 30 percent under Diagnostic Code 7346 is warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected gastrointestinal disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - flatus, abdominal pain, constipation, regurgitation, and pyrosis - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The March 2014 VA examiner stated that the gastrointestinal disability did not impact her ability to work.  The criteria specifically provide for evaluation of the disability based upon abdominal distress, constipation, regurgitation, and pyrosis, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

There is no indication that the Veteran is not working.  The Board does not believe that she has raised a claim for a total disability rating based on individual unemployability (TDIU).  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

Entitlement to an initial compensable rating prior to February 12, 2014, for rhinosinusitis status post rhinoplasty

Governing law and regulations

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter what the particular diagnosis, and is the most appropriate criteria by which to assess any form of sinusitis.  

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a noncompensable evaluation contemplates sinusitis detected by X-ray only.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2013).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Analysis

in the January 2008 rating decision, the VA RO in Pittsburgh, Pennsylvania, granted service connection for rhinosinusitis, status post rhinoplasty, effective January 1, 2007, and assigned a zero percent evaluation for that disability effective that same date.  In an April 2014 rating decision, the VA RO in San Diego, California, assigned a 30 percent disability rating for rhinosinusitis effective February 12, 2014.

The medical evidence shows a diagnosis of migraine headaches and service connection is in effect for that disorder effective March 31, 2011.  The Board is precluded from differentiating between symptomatology attributed to two separate service-connected disabilities in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical reports reflects that she has migraines with significant symptomatology as well as minor headaches, which have been described as mild in severity.  Accordingly, unless otherwise noted, the Board will treat all reported headache symptomatology that is not specifically attributed to her migraines as if it is attributable to her service-connected sinusitis.  See 38 C.F.R. §§ 4.14, 4.25. 

The June 2007 VA examiner noted that the claimant had recurring sinus cysts.  At an August 2007 VA examination, the Veteran reported that she takes Ibuprofen for chronic sinus infections.  The appellant is competent to report treatment and sinus symptomology, and the Board finds her credible.  Thus, there is evidence that her sinusitis has been characterized by headaches and pain.  Although the examiner was unable to find any sinus infections using an ultrasound, the examiner noted that there was a severe septum deviation to the left, which causes ventilation disruptions and formations of small air current when breathing with corresponding infections and a drying out of the mucous membrane, which in turn leads to recurrent sinus infections.  Accordingly, there is medical evidence from this examination of a predisposition for recurring sinus infections.

An October 2007 military-retiree record indicates that the Veteran complained of left-side nasal congestion and difficulty breathing out of both nares.  A June 2008 private treatment record shows that the Veteran complained of sinus pressure on the maxillary sinuses and that sinus headaches were diagnosed.  A February 2009 statement from a private doctor evinces a diagnosis of chronic maxillary sinusitis with the Veteran reporting nasal sinus pressure in October 2008.  A February 2009 military-retiree record shows that the Veteran had started taking a new German antibiotic for a sinus infection.  Although a report of a November 2009 computed tomography (CT) scan of the sinuses reveals no evidence of acute sinusitis, November 2009 and January 2010 military-retiree treatment records reflect a diagnosis of chronic sinusitis.  Moreover, the CT scan report reflects that the Veteran was complaining of chronic sinus pain.  Thus, there is medical evidence of sinusitis being characterized by headaches, pain, and purulent discharge or crusting.  

The February 12, 2014 VA examination report shows that the sinusitis was characterized by headaches as well as pain and tenderness of the affected sinus and that the Veteran had had seven or more non-incapacitating episodes of sinusitis over the past 12 months.

As to lay statements, the Veteran in a December 2008 statement reported that she has nasal drip, headaches, and sinus pressure.  The appellant also submitted lay statements from her colleagues about her employment impairment from working while having nasal congestion and headaches and her need to take a lot of sick leave due to this symptomatology.  The coworkers are competent to report this symptomatology, and the Board finds them credible.

The evidence is in equipoise as to whether from January 1, 2007, to February 11, 2014, the rhinosinusitis, status post rhinoplasty, was manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Hence, resolving doubt in the Veteran's favor, the rhinosinusitis, status post rhinoplasty, met the criteria for an initial 30 percent disability rating from January 1, 2007, to February 11, 2014.

Since the Veteran is not seeking a rating in excess of 30 percent for rhinosinusitis, status post rhinoplasty, and since the Board is granting a 30 percent disability rating for the entire period of the appeal, the Board does not have to address whether an extraschedular rating should be considered.

 
ORDER

An initial 10 percent evaluation, but not higher, from January 1, 2007, to June 18, 2007, is granted for irritable bowel syndrome with gastroesophageal reflux disease, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial compensable rating for irritable bowel syndrome with gastroesophageal reflux disease from June 19, 2007, to September 21, 2008, is denied.

An initial 30 percent evaluation, but not higher, from September 22, 2008, to January 13, 2009, is granted for irritable bowel syndrome with gastroesophageal reflux disease, subject to the laws and regulations governing the payment of monetary benefits.

A 30 percent evaluation, but not higher, from January 1, 2007, to February 12, 2014, is granted for rhinosinusitis, status post rhinoplasty, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

in the January 2008 rating decision, the VA RO in Pittsburgh, Pennsylvania, granted service connection for left ankle status post subtalar joint fusion, effective January 1, 2007, and assigned a zero percent evaluation for that disability effective that same date.  That RO also denied entitlement to service connection for depression with sleep disturbance.  In January 2009, the Veteran filed a timely notice of disagreement with the assignment of a 10 percent disability rating for the left ankle disability and the denial of entitlement to service connection for depression with sleep disturbance; however, no statement of the case (SOC) has been issued addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran addressing the issues of entitlement to an initial rating in excess of 10 percent for left ankle status post subtalar joint fusion and entitlement to service connection for depression with sleep disturbance.  The appellant must be advised of the time limit in which she may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


